                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 JOSHUA WHISMAN,

         Plaintiff,

 vs.                                                       Case No: 8:20-cv-2470-T-33TGW

 REGYMEN FITNESS, LLC,
 EDWARD NAVAN, an individual,
 DONALD JARREAU, an individual,


       Defendants.
 ______________________________/

       SECOND AMENDED COMPLAINT FOR DAMAGES, EQUITABLE RELIEF,
                     AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff JOSHUA WHISMAN, by and through his undersigned counsel,

hereby files this Complaint and Demand for Jury Trial against Defendant REGYMEN FITNESS,

LLC (“Defendant REGYMEN” or “REGYMEN”), Defendant EDWARD NAVAN (“Defendant

NAVAN” or “NAVAN”), and Defendant DONALD JARREAU (“Defendant JARREAU” or

“JARREAU”), and states as follows:

                                        INTRODUCTION

        This is an action, in excess of $75,000 with diverse parties, for damages, injunctive relief,

and declaratory relief to address Breach of Contract, Breach of the Implied Duty of Good Faith

and Fair Dealing, Unjust Enrichment, violation of the Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA”), Fraudulent Inducement, violation of Florida’s Private Whistleblower

Act, section 488.102, Florida Statutes (“FPWA”), and Defendant’s prior breach rendering

restrictive covenants void. In their improper efforts to remain competitive in business, Defendants




                                            Page 1 of 19
violated the law, including but not limited to duping Plaintiff out of earned equity ownership and

a substantial amount of severance pay for which he is contractually owed.

                                JURISDICTION, VENUE, AND PARTIES

       1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the amount in

controversy exceeds $75,000 and the parties are diverse, as well as supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.

       2.      Venue is proper as Plaintiff is currently a citizen and resident of the State of Florida

and resided in Florida, primarily Pinellas County, during a substantial number of events resulting

in the accrual of his claims.

       3.      Further, Plaintiff is a covered individual under the applicable common laws,

FDUTPA, and FPWA.

       4.      Defendant REGYMEN is a manager-managed limited liability company (with no

company members), a citizen of the State of Louisiana, and organized under that state’s laws.

Donald M. Jarreau, Jr., a citizen of the State of Louisiana, serves as Defendant REGYMEN’s

Manager and sole limited liability company officer.

       5.      Defendant REGYMEN was Plaintiff’s employer within the scope of the FDUTPA,

the FPWA, and the applicable common laws during the times relevant to the facts within this

Complaint.

       6.      At all times material hereto, Defendant NAVAN has been a co-founder of

REGYMEN, has been a citizen of the State of Louisiana, and had the authority to determine and

impact the terms and conditions of Plaintiff’s employment, including determining and remitting

compensation, equity ownership, and terminating his employment.

       7.      At all times material hereto, Defendant JARREAU has been a co-founder and Chief




                                            Page 2 of 19
Executive Officer of REGYMEN, has been a citizen of the State of Louisiana, engaged in day to

day operations, and with the authority to determine and impact the terms and conditions of

Plaintiff’s employment, including determining and remitting his compensation, exercising

discretion whether to perform the terms and conditions of Plaintiff’s Employment Agreement, and

terminating his employment.

                                  STATEMENT OF FACTS

       8.     Plaintiff began employment with Defendant REGYMEN on July 14, 2017 as a

Director of Program Design & Technologies and was “laid off” on April 20, 2020. Defendant

REGYMEN told Plaintiff he was laid off for reasons related to COVID-19. However, Plaintiff’s

position was the only one eliminated although COVID-19 similarly impacted the entire fitness

industry.

       9.     During the first half of July in 2017, Plaintiff left his job with an established

nationwide fitness company to work at a start-up company called Regymen Fitness, which was a

rebrand of a company called Redzone.

       10.    Plaintiff agreed to a reduction in pay to get a 1% ownership interest of the company

and 12.5% ownership interest of a studio with the ability to buy 12.5% more at cost within one

year of being open.

       11.    Although Plaintiff had been offered a pay raise to ninety-two thousand dollars

($92,000.00) annually for a nearly identical position with the established nationwide fitness

company, Plaintiff chose the lower paid seventy-seven thousand dollars ($77,000.00) annually

position with Regymen Fitness because of the contractually agreed upon ownership interest.

       12.    Defendant Edward Navan negotiated the terms with Plaintiff, and Defendant

Donald Jarreau gave his approval and executed in his capacity as Chief Executive Officer.




                                         Page 3 of 19
       13.     Specifically, on July 5, 2017, Defendant NAVAN assured Plaintiff that although

his salary would be only $77,000.00 per year “to start, there will be more ways to make money.”

       14.     During the same time period, Defendant NAVAN further assured Plaintiff that 1%

ownership interest was currently worth approximately $30,000.00.

       15.     On July 14, 2017, Plaintiff signed the Employment Agreement and returned it

(Hereinafter referred to as the “Agreement” and attached hereto as Exhibit A.).

       16.     Specifically, paragraph 5 of the Agreement stated Plaintiff would receive an initial

monthly salary of $4,167 per month for the first four months, which would increase to $5,417

beginning thereafter, and a $12,000.00 annual stipend “for living expenses and other related

items.” Plaintiff also “may receive bonus for achieving certain goals and quotas for opening of

Regymen License or franchise.”

       17.     Paragraph 11 of the Agreement promised that Plaintiff will be given 1% of

Regymen Fitness stock from company ownership after 24 months of employment. If the company

is sold before the 24 months, then employee shall receive its 1% stock ownership.

       18.     Paragraph 12.1 of the Agreement further stated “[w]ithin or at 24-months of

employment with the company, company shall open a Regymen Fitness Franchise and the

employee will be given a 12.5% interest in ownership. Employee may have one year of opening

to acquire another 12.5% ownership at the cost to open the said franchise.”

       19.     Paragraph 12.2 of the Agreement promised that Plaintiff “shall be paid 90 days

severance pay if employee is laid off through no fault or wrong doing of employee.”

       20.     On July 14, 2017 Defendant NAVAN further stated that the 12.5% ownership was

not preconditioned on any identified performance or financial goals beyond what had already been

identified within the Employment Agreement.




                                          Page 4 of 19
         21.   In June 2019 Plaintiff relocated to St. Petersburg, Florida, to oversee what had been

promised as the new Regymen studio as well as new Regymen corporate offices that were in

process of planning and building.

         22.   On July 3, 2019, Defendant NAVAN wrote the following to Plaintiff:

               “FYI, 90% closed on st Pete spot, working on floor plan now. Goal is to
               drag out lease negotiations so when we sign, we start build within 2-weeks.
               [. . .] It’s in the Publi[x] shopping center on 4th/38th, Cali burrito is in there,
               next to Office Depot. [ . . . ] Great spot, residential corridor! So much going
               on, got a call from Cyclebar and pure barre VC groups as well, we are about
               to EXPLODE over next 12 months, hard to keep focused, but we need to
               do small things right, as we have big things covered. [ . . . ] I know it’s taken
               a little longer, and had some frustrations, but everything I told you we were
               going to do is happening, and the place I promised to position you is
               happening. Time to hit the road and see some stuff, have some fun overall
               and create something amazing!”

         23.   On July 14, 2019, Plaintiff had been employed for exactly 24 months of

employment. However, the promises within the Agreement had not been delivered and were no

longer in the process of being delivered.

         24.   On September 28, 2019, Chief Operations Officer Nick Binnings engaged in an

email conversation with Plaintiff where Plaintiff was also promised pay raises, bonuses, and stock

payouts due to an impending business relationship with Goodlife. Specifically, Mr. Binnings

wrote:

               Josh
               Received your email. Below is the communication on the lease. Donnie
               [Defendant JARREAU] and I have a call with his attorney Monday to give
               approval for Publix to send the lease. EK [Defendant NAVAN] has secured
               funding and we are moving forward.
               [Goodlife Fitness] is looking good and I feel we will get a deal done with
               them in the next two weeks. Once Donnie [Defendant JARREAU] and
               Patch agree, then the documents will come out. This will be a funding deal
               to help us grow and they are not paying a lot for stock. I hope to see a small
               bonus given and we will get all our official documents with stock options
               and such. We will also get everyone’s salary where it needs to be. Same as
               I have said before, I really feel all this will be done and complete by the end



                                             Page 5 of 19
               of the year. I have insurance quotes ready for Donnie [Defendant
               JARREAU] as well.
               All in all, everything I have been saying is coming together. I do not see
               anything that has thrown us off and now it is just taking time to get this
               complete. I truly feel your frustration and pain and hope that you can see all
               that is happening and can hang in there until the end of the year.
               Keep you posted once I get more info.
               Thanks!

               I think we are getting St Pete off the ground now and that is where your
               studio ownership will be. If you feel different, then you are welcome to
               reach out to them direct and discuss.
               Salary, I am still working on that, but I am including insurance and creating
               a bonus structure so that once RF, LLC is profitable, we all seek the rewards.
               I can say that the salaries will be on industry par for sure!
               Thanks Josh!!

       25.     Unfortunately, the promises made on September 28, 2019 were not kept even

though Defendant REGYMEN entered into a fruitful business relationship with Goodlife Fitness

during January 2020 or thereabouts.

       26.     The final terms of the January 2020 deal with Goodlife Fitness were not disclosed

to Plaintiff although per the Agreement he had earned an ownership interest during that time.

       27.     After the deal closed, Defendant JARREAU pulled the plug on Regymen Fitness

location in St. Petersburg and blamed it on Goodlife.

       28.     Although certain employees received bonuses and raises during the time period

after Regymen’s Goodlife deal, Plaintiff received none, including what was promised to him

within the Agreement.

       29.     During the week of January 24, 2020, Plaintiff requested to meet and met with the

ownership group to discuss the tardiness in opening the studio in which Plaintiff contractually

owned a percentage per paragraphs 11 and 12.1 of Exhibit A. As such, Plaintiff objected to

Defendant Regymen’s practices that violated the terms of his Employment Agreement. Plaintiff

also stated he had not been compensated as promised in the September 28, 2019 emails although



                                           Page 6 of 19
Defendant Regymen had unfairly benefited from his work performance.

       30.     Within days of the meeting with the ownership group, the Plaintiff received a letter

dated January 24, 2020 from the Ownership Team denying him any additional compensation

and/or any ownership interest as had been promised within twenty-four (24) months of

employment and detailed in paragraphs 11 and 12.1 of the Agreement. The letter also announced

that Plaintiff would be moving into a different role within 60 days or less.

       31.     Because the Ownership Team’s response did not make efforts to honor several of

the terms and conditions within the Agreement pertaining to compensation owned and his rights

as an owner, Plaintiff informed the Ownership Team they all ought to seek legal assistance in order

to resolve the matter. Plaintiff also inquired about an option to be bought out but the Ownership

Team remained unresponsive.

       32.     In March of 2020, Plaintiff’s pay was reduced to 75%.

       33.     In mid-April of 2020, Plaintiff’s pay was reduced to 50%.

       34.     On April 20, 2020 Plaintiff received a termination notice sent to him by Vice

President Leah Seacrest. The letter stated Plaintiff was being fired at no fault of his own and would

receive 90 days of severance starting May 1, 2020.

       35.     The April 20, 2020 termination letter therefore assured compliance with paragraph

12.2 of the Agreement that Plaintiff shall receive 90 days of severance payments.

       36.     The April 20, 2020 letter further stated that the termination decision was not related

to the quality of his work and assured a positive employment reference to future employers.

       37.     Unfortunately, the severance payments Plaintiff received included a deduction for

insurance coverage and yet Plaintiff later learned to his detriment that his insurance had been

cancelled. Further, Plaintiff received partial pay as he was not paid the living expenses portion of




                                           Page 7 of 19
his compensation package. For example, his normal take home pay was $2,464.58 and yet his

severance payments were for $2,076.77.

       38.     After his termination, Plaintiff also received a Severance Agreement that did not

honor the ownership interest promised to Plaintiff within the Agreement. Plaintiff made several

attempts to bring the non-compliance to the attention of Defendant REGYMEN’s inhouse attorney

Tom O’Keefe, but was unsuccessful and instead met with hostility and bullying tactics.

       39.     On June 1, 2020, instead of honoring the terms of the Agreement within the

Severance Agreement Defendant REGYMEN retaliatorily cut off Plaintiff’s severance payments.

Plaintiff only received two out of the six severance payments that were promised by Defendant

REGYMEN and to which they were contractually obligated.

       40.     During the first twenty-four (24) months of Plaintiff’s employment, Defendant

Regymen opened six (6) corporate locations but did not assign Plaintiff as contractually promised.

Further, during that same time period Defendant Regymen chose not to open a St. Petersburg

location.

       41.     For the foregoing reasons, Plaintiff has been damaged as a result of Defendants’

violations of the FDUTPA, the FPWA, and the applicable common laws.

       COUNT I – BREACH OF CONTRACT – AGAINST DEFENDANT REGYMEN

       42.     Plaintiff re-alleges paragraphs 1 through 41.

       43.     Defendant failed to perform its duty to Plaintiff as identified within paragraphs 5,

11, and 12.1 of the Agreement. Plaintiff was not given 1% of Regymen Fitness stock from

company ownership after 24 months of employment. When Plaintiff inquired regarding

documentation demonstrating his ownership, he was merely ignored and then denied.

       44.     Defendant also failed to honor its contracted promise that “[w]ithin or at 24-months




                                          Page 8 of 19
of employment with the company, company shall open a Regymen Fitness Franchise and the

employee will be given a 12.5% interest in ownership. Employee may have one year of opening

to acquire another 12.5% ownership at the cost to open the said franchise.” When Plaintiff inquired

regarding documentation demonstrating his ownership, he was merely ignored and then denied.

       45.     Further, Defendant REGYMEN terminated Plaintiff’s employment on or about

April 20, 2020 and failed to pay Plaintiff severance as contracted in 12.2 of the Agreement (See

Exhibit A).

       46.     Defendant REGYMEN has failed to pay amounts due and owing pursuant to the

terms of the Agreement, which constitutes a material breach of the agreement and for which

Plaintiff has suffered damages.

       47.     At all times, Plaintiff complied with all pre-requisites within the Agreement during

the relevant time period.

       48.     Plaintiff was injured due to Defendant’s willful violations of the Agreement,

including but not limited to failing to pay his severance as contractually required.

       49.     Plaintiff is entitled to legal and injunctive relief as a result of Defendant’s actions.

       WHEREFORE, Plaintiff demands:

               a.      Compensation for lost severance, lost wages, benefits, and other

                       remuneration;

               b.      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                       position, or in the alternative front pay;

               c.      Specific performance;

               d.      Compensatory damages, including emotional distress, as allowable by law;

               e.      Prejudgment interest on all monetary recovery obtained;




                                            Page 9 of 19
               f.       All costs and attorney’s fees incurred in prosecuting these claims pursuant

                        to section 448.08, Florida Statutes; and

               g.       All further relief as this Court deems just and equitable.

      COUNT II – BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                      – AGAINST DEFENDANT REGYMEN

       50.     Plaintiff re-alleges paragraphs 1 through 49.

       51.     Defendant used manipulative devices to avoid compensating Plaintiff as

contractually required and then terminating Plaintiff’s employment as a further effort to deny

payment to Plaintiff.

       52.     A duty of good faith and fair dealing is implicit in all enforceable contracts under

the law, and implied in the performance of every term of an express contract.

       53.     Defendant’s refusal to compensate Plaintiff as contractually required, attempting to

require Plaintiff to agree to substantially less favorable terms and conditions under duress and

through use of other manipulative devices, and termination of Plaintiff’s employment under false

pretenses constitutes bad faith and unfair dealing.

       54.     Plaintiff has been and continues to be injured by Defendant’s bad faith and unfair

dealing.

       WHEREFORE, Plaintiff demands:

               a.       Compensation for lost severance, lost wages, benefits, and other

                        remuneration;

               b.       Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative front pay;

               c.       Compensatory damages, including emotional distress, allowable at law;

               d.       Prejudgment interest on all monetary recovery obtained;



                                            Page 10 of 19
               e.       All costs and attorney’s fees incurred in prosecuting these claims pursuant

                        to section 448.08, Florida Statutes; and

               f.       All further relief as this Court deems just and equitable.

                          COUNT III – FRAUDULENT INDUCEMENT
                              AGAINST ALL DEFENDANTS

       55.     Plaintiff re-alleges paragraphs 1 through 54 as if fully alleged herein.

       56.     At all times, Plaintiff complied with prerequisites of the Agreement during the

relevant time period.

       57.     At all times during employment, Plaintiff relied on Defendant NAVAN and

Defendants JARREAU’s representations to also be imputed to Defendant REGYMEN.

       58.     At all times during employment, it was reasonable to believe that Defendants were

authorized to make representations to Plaintiff with regard to compensation and other material

terms of employment.

       59.     At all times the amount and type of compensation was a material fact in the

representations made by all Defendants and in the negotiations between Plaintiff and NAVAN,

and Plaintiff and JARREAU.

       60.     Defendants       REGYMEN,          JARREAU,         NAVAN         made     fraudulent

misrepresentations to Plaintiff regarding appropriate compensation for work performed, as well as

the security of his employment status.

       61.     All Defendants intended for their representations to induce Plaintiff to continue

performing job duties for contractually required and promised compensation and company

ownership while also intending to terminate his employment at a specific date and time in an effort

to avoid actually performing the terms and conditions of the enforceable and binding contract (the

Agreement).



                                            Page 11 of 19
          62.   Defendants REGYMEN and JARREAU knew that certain material terms of

employment like compensation and duration of employment were communicated to Plaintiff

falsely because Defendant JARREAU is REGYMEN’s final decisionmaker with regard to staffing,

compensation, restructuring, material terms and conditions of any contractual agreement, and other

substantial business decisions.

          63.   Defendants REGYMEN, JARREAU, and NAVAN knew that certain material

terms of employment like compensation and ownership were communicated to Plaintiff falsely

because they had access to the company’s business dealings, budget, and financial records, among

others.

          64.   Plaintiff was harmed to his detriment by justifiably and reasonably relying on

Defendants misrepresentations when Plaintiff continued to perform according to contracted terms

in order to receive compensation in accordance with its terms and yet he did not receive such

compensation.

          65.   Plaintiff has incurred damages including but not limited to unpaid compensation

and corporate ownership from Defendants REGYMEN and JARREAU.

          66.   Defendants REGYMEN and JARREAU knew they never had the intention of

honoring Plaintiff’s ownership rights as contracted within the Agreement, of compensating

Plaintiff as promised and upon which he detrimentally relied, and of honoring the terms and

conditions of the Agreement in full although the Agreement remained a valid and enforceable

contract under which Plaintiff had performed all necessary conditions precedent for such

compensation.

          67.   Each misrepresentation was a material term known by Defendants to be false.

          68.   Each misrepresentation was made for the specific purpose of inducing Plaintiff to




                                          Page 12 of 19
rely upon it.

        69.     Plaintiff was justified in relying on Defendants’ misrepresentations.

        70.     Due to the misrepresentations of Defendants REGYMEN, JARREAU and

NAVAN, Plaintiff has sustained injury as a direct result of his reliance. Plaintiff has experienced

considerable hardship in loss of compensation, continued unemployment, and has suffered

substantial damages.

        WHEREFORE, Plaintiff demands judgment against Defendants for:

                a.     Equitable relief, including lost wages (including unpaid severance);

                b.     Compensatory damages, including but not limited to pain and suffering

                       damages as allowable by law;

                c.     Special damages;

                d.     Punitive damages;

                e.     Court costs and attorney’s fees and costs and interest; and

                f.     Any such other relief as the Court may deem necessary and proper.

     COUNT IV – UNJUST ENRICHMENT – AGAINST DEFENDANT REGYMEN and
                           DEFENDANT JARREAU

        71.     Plaintiff re-alleges paragraphs 1 through 49.

        72.     Defendants obtained benefit from Plaintiff for his services and failed to adequately

compensate him for those services.

        73.     By terminating Plaintiff’s employment through manipulative devices and failing to

compensate Plaintiff as required, Defendants have been unjustly enriched.

        WHEREFORE, Plaintiff demands:

                a.     Compensation for lost ownership, severance, wages, benefits, and other

                       remuneration;



                                           Page 13 of 19
               b.         Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                          position, or in the alternative front pay;

               c.         Compensatory damages, including emotional distress, as allowable by law;

               d.         Prejudgment interest on all monetary recovery obtained;

               e.         All costs and attorney’s fees incurred in prosecuting these claims; and

               f.         All further relief as this Court deems just and equitable

             COUNT V – CONVERSION – AGAINST DEFENDANT REGYMEN
                           and DEFENDANT JARREAU

       74.          Plaintiff re-alleges paragraphs 1 through 49.

       75.          Defendant misappropriated, diverted, and otherwise mismanaged earned

ownership interest and monies to which Plaintiff has a possessory right.

       76.          As set forth above, by wrongly appropriating ownership interest and financial

proceeds that contractually had become the property of Plaintiff, Defendants unlawfully converted

Plaintiff’s property for own use.

       77.          These above-described acts and practices of Defendants while employed by

Plaintiff have injured and continue to injure Plaintiff.

       78.          Defendants’ practices were self-serving and deceptive, and Plaintiff has suffered

damages as a result.

       79.          Plaintiff is entitled to legal and injunctive relief as a result of Defendants’ actions.

       WHEREFORE, Plaintiff demands:

               a.         Compensation for lost ownership interest and other remuneration;

               b.         Compensatory damages, including emotional distress, allowable at law;

               c.         Punitive damages;

               d.         Prejudgment interest on all monetary recovery obtained;



                                               Page 14 of 19
               e.      All costs and attorney’s fees incurred in prosecuting these claims; and

               f.      All further relief as this Court deems just and equitable

     COUNT VI – FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                 VIOLATION - AGAINST DEFENDANT REGYMEN

       80.     Plaintiff re-alleges paragraphs 1 through 49 and 55 through 70.

       81.     Section 501.204(1), Florida Statutes, provides that “unfair or deceptive practices in

the conduct of any trade or commerce are hereby declared unlawful.” The provisions of the act

shall be “construed liberally to promote the protection” of the “consuming public and legitimate

business enterprises from those who engage in…deceptive or unfair acts or practices in the conduct

of any trade or commerce.” Section 501.202, Florida Statutes.

       82.     Defendant was, at all times material to the allegations herein, engaged in “trade of

commerce” as defined by the Section 501.203, Florida Statutes.

       83.     Defendant engaged in prohibited practices in an effort to increase its ability to

compete in the business marketplace.

       84.     Defendant illegally failed to compensate Plaintiff as contractually required in an

effort to increase its ability to compete in the business marketplace.

       85.     Defendant’s business practices were unfair and deceptive, and Plaintiff has suffered

damages as a result.

       86.     Plaintiff has suffered actual damages.

       87.     Plaintiff is entitled to legal and injunctive relief as a result of Defendant’s actions.

       WHEREFORE, Plaintiff demands:

               a.      An order forcing Defendant to stop its unlawful practices or acts;

               b.      Compensation for lost ownership interest, severance, wages, benefits, and

                       other remuneration;



                                           Page 15 of 19
               c.     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                      position, or in the alternative front pay;

               d.     A court declaration that Defendant’s harmful practice is a violation of the

                      statute.

               e.     Compensatory damages, including emotional distress, allowable at law;

               f.     Prejudgment interest on all monetary recovery obtained;

               g.     All costs and attorney’s fees incurred in prosecuting these claims; and

               h.     All further relief as this Court deems just and equitable.

    COUNT VII –VIOLATION OF FLORIDA’S PRIVATE WHISTLEBLOWER ACT,
 FLORIDA STATUTES §448.102 (RETALIATION) – AGAINST DEFENDANT REGYMEN

       88.     Plaintiff re-alleges paragraphs 1 through 49.

       89.     In January of 2020 Plaintiff voiced objection to the Ownership Team, including

Defendants REGYMEN and NAVAN, that he was not being compensated as previously agreed

and that his ownership rights were also being violated.

       90.     After the Ownership Team denied Plaintiff’s attempts to remedy Defendant’s non-

compliance, Plaintiff suggested they all seek out legal assistance in order to agree upon a

resolution.

       91.     As a result of Plaintiff’s opposition to the violation of his legal rights to

compensation, ownership, and ownership rights, the Ownership Team moved Plaintiff to a less

prestigious and lower paid role.

       92.     In March, the Defendant reduced Plaintiff’s compensation to 75% of what had been

agreed upon.

       93.     In April, the Defendant reduced Plaintiff’s compensation to 50% of what had been

agreed upon.



                                          Page 16 of 19
        94.     On April 20th, Defendant terminated Plaintiff’s employment for pretextual reasons.

The real reason was retaliation, and Plaintiff was the only individual laid off at that time.

        95.     Although Plaintiff initially received severance pay, once Defendant REGYMEN

learned that Plaintiff had retained counsel to assert his legal rights, Defendant ceased making

severance payments to Plaintiff in an act of retaliation.

        96.     Such retaliatory acts rendered Plaintiff deprived of earned wages pursuant to

section 488.01(2), Florida Statutes, as well as unjustly enriching Defendant REGYMEN and

JARREAU.

        97.     Plaintiff opposed Defendant’s violation of a law, rule, or regulation on at least one

occasion, and as such engaged in activity legally protected pursuant to the FPWA.

        98.     Defendant then terminated Plaintiff’s employment within three months of

Plaintiff’s instance(s) of legally protected activity.

        99.     As such, Plaintiff’s legally protected activity and resulting employment termination

are temporally proximate; a causal connection exists.

        100.    Plaintiff’s legally protected activity is at least a but-for cause of Defendant

REGYMEN terminating his employment.

        101.    Further, terminating Plaintiff’s employment due to COVID-19 did not make sense

as Plaintiff performed several vital operational roles for Defendant REGYMEN, and yet was the

only individual laid off. As such, Plaintiff’s employment was terminated for pretextual reasons.

        102.    Defendant thus illegally retaliated against Plaintiff for his protected activity,

violating the FPWA.

        103.    Plaintiff has been injured and continues to experience injury as a result of

Defendant’s retaliation in violation of the FPWA.




                                            Page 17 of 19
       WHEREFORE, Plaintiff demands:

               a.     Compensation for lost wages, including severance, benefits, and other

                      remuneration;

               b.     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                      position, or in the alternative front pay;

               c.     Compensatory damages, including emotional distress, allowable at law;

               d.     Punitive damages;

               e.     Prejudgment interest on all monetary recovery obtained;

               f.     All costs and attorney’s fees incurred in prosecuting these claims; and

               g.     All further relief as this Court deems just and equitable.

     COUNT VIII - VOID OF RESTRICTIVE COVENANT Against Defendant REGYMEN

       104.    Plaintiff re-alleges and references each and every allegation contained in the

preceding Paragraphs 1 through 54, and incorporates the same as set forth fully herein.

       105.    Plaintiff’s Agreement contained restrictive covenants. See Exhibit A at paragraph

7.

       106.    Defendant’s breach of the Agreement constitutes a prior breach which precludes

the Defendant from seeking enforcement of the restrictive covenants.

       107.    The Plaintiff seeks the court’s declaratory judgment that these provisions of the

Agreement are void in this regard. Declaratory relief is recognized to be a valid means by which

to determine the enforceability of restrictive covenants. See Argus Photonics Group, Inc. v.

Dickenson, 841 So.2d 598 (Fla. 4th DCA 2003) and Florida Statute § 86.011.

       108.    As set forth in Florida Statute § 86.011, the Court has the power to render




                                          Page 18 of 19
declaratory judgment on the existence of any right or “[o]f any fact upon which the existence or

nonexistence of such ... right does or may depend, whether such immunity, power, privilege, or

right now exists or will arise in the future.” Id.

        109.    Plaintiff seeks declaratory judgment that the restrictive covenants contained in the

Agreement therein are invalid and/or void.

        WHEREFORE, Plaintiff prays for entry of a declaratory judgment stating:

                a.      Defendant’s restrictive covenants in the Agreement are void as an illegal

                        restraint on trade;

                b.      Granting such supplemental relief as Plaintiff shall be entitled, including

                        damages and such injunctive relief as may be necessary to enforce and

                        effectuate the Court’s judgments and decrees, and

                c.      Awarding costs, attorney’s fees, and such other and further relief as the

                        Court may deem just and proper.

                                         JURY TRIAL DEMAND

        Plaintiff demands a jury trial on all issues so triable.


        Dated November 10, 2020.

                                                Respectfully submitted,

                                                FERNEE KELLY LAW


                                                s/____________________
                                                Charlotte Fernée Kelly, Esq.
                                                FBN: 0090105
                                                Fernee Kelly Law
                                                1228 E 7th Ave, #200
                                                Tampa, FL 33605
                                                Tel: (813) 315-3981
                                                charlotte@ferneekellylaw.com



                                              Page 19 of 19
